Title: To George Washington from William Augustine Washington, 10 July 1785
From: Washington, William Augustine
To: Washington, George



Dr sir
Blenheim [Westmoreland County] July 10th 1785

Your favour by Francis Herbert together with a Gross of Bottles came safe to hand—I thank you for the information, of the demand of 5 Pr Ct upon each Share, from the Proprietors

of the Potomck Company; I have for some time past waited with impatience, for an opportunity to Alexandria, by which I might contrive my quota, but none offering, have determined to send my servant as far as your house with the Money, and have to request the favour of you to contrive it to Mr Hartshorn. Jenny joins me in our sincere Loves to you & Mrs Washington, concludes me Dr sir Your Sincerely Affe

Wm A. Washington

